Citation Nr: 0215125	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran upon whose service the benefits at issue are 
based retired from active military duty in September 1965, 
after serving more than 25 years.  The appellant is his 
widow.  

The appeal arises out of a November 1999 rating action 
entered by the aforementioned VA regional office (RO).  The 
appellant perfected her appeal with respect to that decision 
in September 2000.  At that time, the appellant requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board), and in a letter to her dated in July 2001, she was 
advised that her requested hearing had been scheduled for the 
following month.  Without explanation, the appellant failed 
to report for that hearing, and she did not request that it 
be re-scheduled.  Thereafter, the case was forwarded to the 
Board, and in October 2001, the Board remanded it for 
additional development.  The matter has since been returned 
to the Board. 


FINDINGS OF FACT

1.  The veteran died in April 1999, at which time he was 
service connected for malaria, old left leg post-phlebitis 
syndrome, histoplasmosis, a left nasal bone fracture, and a 
shell fragment wound scar of the right frontal region 
forehead, each of which were evaluated as non-compensably 
disabling. 

2.  The veteran's Certificate of the Death reflects that the 
immediate cause of his death was "primary CNS lymphoma," 
the onset of which was 10 months earlier, with no other 
causes listed as contributing to his death. 

3.  Primary central nervous system lymphoma was not present 
in active service or for many years thereafter. 

4.  There is no competent medical evidence reflecting that 
malaria, old left leg post-phlebitis syndrome, 
histoplasmosis, or left nasal bone fracture, were considered 
by those treating the veteran during his life time as 
contributing to his death.  

5.  The greater weight of the evidence is against the 
conclusion that the veteran's shell fragment wound scar of 
the right frontal region forehead caused or materially 
contributed to cause the veteran's death. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.302, 3.312 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the claimant of 
evidence and information necessary to substantiate his/her 
claim and inform him/her whether he/she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the appellant was 
notified of the information necessary to substantiate her 
claim by the discussions in the November 1999 rating decision 
which she was provided in February 2000, her discussions with 
a Decision Review Officer in May 2000, the September 2000 
statement of the case, the September 2002 supplemental 
statement of the case, and the information set out in the 
Board's October 2001 Remand.  These documents and discussions 
provided the appellant with the criteria by which service 
connection for the cause of death may be established, and 
that this criteria was understood is made clear by the 
contentions set forth by the appellant's national service 
organization representative.  In view of these facts, the 
Board believes there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed to substantiate her claim. 

Further, it is observed that while it may not have been 
explicitly communicated to the appellant which information 
and evidence she was to provide to VA and which information 
and evidence VA would attempt to obtain on her behalf, this 
was discussed in general terms in the supplemental statement 
of the case.  The record also includes all the documents the 
appellant apparently considers to support her claim, an 
opinion from a VA physician addressing the fundamental 
contention she has set forth, and the documentation of the 
RO's two attempts to obtain clarifying information from 
private sources.  Although no response from these private 
sources was received, the appellant was advised of this fact 
in the September 2002 supplemental statement of the case, to 
which she responded that she had no additional evidence to 
submit.  Under these circumstances, the Board considers this 
obligation of the VCAA to have been met. 

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the veteran's service medical records, 
records of the veteran's treatment from the time near to his 
death, and as mentioned above, an opinion from a VA physician 
regarding the appellant's contentions, as well as 
documentation of the RO's repeated efforts to obtain 
clarifying information from private sources.  There appears 
to be no other development left to accomplish, and under the 
foregoing circumstances, the Board considers the requirements 
of the VCAA to have been met.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for malignant tumors, even 
if not shown in service, may be presumed if manifest to a 
degree of 10 percent disabling during the first year after 
the veteran's separation from service.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case shows that the veteran died in 
April 1999, while an in-patient at a private hospital.  At 
the time of his death, the veteran was 79 years old, and he 
had established service connection for malaria; old left leg 
post-phlebitis syndrome; lung histoplasmosis; left nasal bone 
fracture; and a shell fragment wound scar of the right 
frontal region forehead, each of which was evaluated as non-
compensably disabling.  His Certificate of Death reflects 
that the cause of death was "primary CNS lymphoma," the 
onset of which had occurred approximately 10 months earlier.  
There were no other conditions identified as contributing to 
death and no autopsy was performed.  

The appellant does not contend, nor does the record show, 
that the veteran received treatment for primary central 
nervous system lymphoma in service, or that this illness was 
suspected in service.  Rather, it is undisputed that this 
illness first became manifest in 1998, more than 30 years 
after the veteran's service discharge.  Thus, there is no 
support for establishing service connection for the veteran's 
terminal illness on what could be characterized as a direct 
basis.  What the appellant does contend, however, is that an 
injury to the head that the veteran sustained in service 
during World War II ultimately caused him to develop his 
fatal illness.  

With respect to this contention, the veteran's service 
medical records reflect that he was treated for a high 
explosive fragment laceration wound to the right temporal 
region in April 1944.  After a week, however, this was 
apparently considered healed, and the veteran was returned to 
duty.  This is the only record of any treatment for a head 
injury shown in the veteran's medical records, but it is 
observed that when the veteran was examined in connection 
with his discharge from service at the end of World War II, 
in 1946, reference was made to a right forehead laceration 
wound the veteran sustained in April 1943.  No reference was 
made at that time to an April 1944 right sided headed wound, 
so it is unclear if the veteran actually suffered two 
separate injuries in approximately the same part of his body, 
or if the reference to an April 1943 wound was in fact a 
description of his April 1944 injury.  In any event, at the 
time of his 1946 examination, no abnormalities or defects 
were noted or attributed to any head wound, and after the 
veteran retired from service in 1965, he was awarded service 
connection for a shell fragment wound scar of the right 
frontal region forehead in a June 1966 rating action.  As 
mentioned above, this was assigned a non-compensable 
disability evaluation.  

In support of her contention, the appellant provided 
statements from two of the veteran's former treating 
physicians.  The first, dated in April 1999, consisted of a 
single sentence, and simply set forth that the veteran's 
"medical condition . . . may be related to his service in 
the U.S. military" without elaboration as to how this may 
have been the case.  The second statement, dated in July 
2000, referred to the veteran having sustained two head 
injuries during World War II, one in April 1943, and one in 
April 1944, and that in this physician's medical opinion, 
"these two penetrating injuries to the head caused 
significant scarring and scar reaction which lead to the 
ultimate development of his primary lymphoma of the brain."  
This physician went on to state,  

This opinion is based on careful study of [the 
veteran's] medical records from World War II to the 
present and review of research linking previous 
head injury to the development of CNS lymphoma. 

Also associated with the claims file is an opinion from a VA 
physician.  This was obtained in August 2000, and reflects 
that after reviewing the claims file, the reviewing physician 
wrote that "viral or chemical exposure has been suspected 
for the development of lymphoma," but "[t]here is no 
suspicion of trauma to cause lymphoma in the medial 
literature.  Therefore, the history of head injury is not the 
cause of primary CNS lymphoma."  

When the Board first considered this claim in October 2001, 
the obvious inconsistencies in the medical opinions of record 
were noted, and additional development was undertaken for 
clarification.  Specifically, the Board sought to obtain 
supporting explanations and medical literature citations from 
the private physicians who had provided opinions in the case.  
As it happens, the RO wrote to each of these physicians on 
two separate occasions (November 2001 and February 2002) to 
obtain the information sought by the Board.  To date, no 
response has been received from these physicians.  The 
appellant and her representative were informed of this fact 
and she was reminded of her ultimate responsibility to 
provide evidence to support her claim.  In a statement 
submitted by the appellant in September 2002, she advised 
that she did not plan to submit additional evidence.  Thus, 
the Board is left with the record essentially as it stood at 
the time it last considered the appeal.  

In addition to the evidence mentioned above, the evidence of 
record in this case includes private treatment records from 
the time of the veteran's initial diagnosis of primary 
central nervous system lymphoma in July 1998, until his death 
in April 1999.  These records do not contain a single 
reference to the veteran's service connected disabilities, or 
to even a suspicion that a service connected disability, (or 
any head trauma) caused the veteran to develop his terminal 
lymphoma.  The only reference to the military was the 
notation that the veteran had retired from the service.  

Also associated with the claims file are assorted pieces of 
medical literature that apparently were submitted by the 
appellant.  Some of these articles appear to contain relevant 
information with respect to the etiology of primary central 
nervous system lymphoma.  It is apparent, however, that none 
of these articles support the appellant's theory of 
entitlement that a head injury the veteran sustained in 
service caused him to develop lymphoma.  In pertinent part, 
the Board observes that one article titled "A Primer of 
Grain Tumors" has as its first sentence that, "[t]he cause 
of primary brain tumors is unknown."  In a second article 
that appears to carry the title "Understanding Lymphoma," 
it is stated that "[t]he etiology of lymphoma is unknown in 
normal people," and that it "appears to be related to the 
to the (sic) Epstein Barr virus in immunosuppressed patients 
. . ."  A third article bearing the title "Primary CNS 
Lymphoma" reflects that this condition was once considered 
to be rare and occurring almost exclusively in older adults, 
but is now being diagnosed more frequently in younger 
patients and those with AIDS-associated chronic 
immunosuppression.  A fourth article, apparently published by 
the Lymphoma Research Foundation of America, sets forth that 
"It is now known that environmental toxins such as 
pesticides can cause lymphoma.  Scientists also believe that 
viruses and bacteria can play a role in contracting the 
disease."  Thus, as the Board indicated, these articles do 
not support the appellant's theory of entitlement, and in 
fact, appear to support the August 2000 opinion provided by 
the VA physician mentioned above, that the medical literature 
does not contain any basis for suspecting trauma as a cause 
for lymphoma.  Further, this evidence would appear to 
actually contradict the statement provided by Dr. Grabenstein 
that there is research linking previous head injury to the 
development of central nervous system lymphoma.  

As to the statement provided by Dr. Robin, it obviously 
provides very little detail and no rationale for the 
conclusion it expresses.  In addition, use of the word 
"may" necessarily carries with it the implication that any 
relationship being described or any conclusion being drawn 
may not be shown, or may not be present.  As such, the 
sentence cannot be understood to mean more that it is 
possible there was a relationship between the veteran's 
service, and his medical condition at the time.  Since almost 
anything is possible, without further explanation as to the 
basis for this conclusion, or a more precise expression of 
the medical condition(s) being described and the relationship 
found, the Board does not construe this statement as a 
legitimate expression of what medically caused the veteran's 
terminal illness.  

In addition, it would have been easy enough to clarify these 
remarks as requested on two separate occasions, but Dr. Robin 
apparently chose not to reply.  It is not possible to know 
why she did not respond, but she was given ample opportunity 
to, and she did not.  In view of that, the Board considers 
her statement of what may or may not be possible to be of 
little probative value.  

With respect to the statement provided by Dr. Grabenstein, as 
the Board mentioned above, his view that trauma led to the 
veteran's development of primary lymphoma of the brain has 
been contradicted by the opinion provided by the VA 
physician, and it is contradicted by medical literature 
provided by the appellant.  Likewise, there is no hint in the 
veteran's treatment records that any trauma was linked the 
veteran's illness, or indeed that any service connected 
disability was so linked.  As with Dr. Robin, Dr. Grabenstein 
was given ample opportunity to explain the contradiction in 
this record, and he apparently chose not to reply.  That 
being so, the Board considers the opinion by Dr. Grabenstein 
to be of little probative value.   

Under the circumstances described above, the Board finds that 
which is most persuasive to the resolution of this appeal to 
be the absence of any reference to the onset of central 
nervous system lymphoma until more than 30 years after the 
veteran's service, the absence of any meaningful reference to 
service in the veteran's terminal treatment records, and the 
opinion by the VA physician (supported as it is by the 
literature provided by the appellant) which fails to link the 
veteran's terminal illness to a service connected disability.  
Accordingly, with the preponderance of the evidence being 
against the conclusion that the veteran's shell fragment 
wound scar of the right frontal region forehead caused or 
materially contributed to cause the veteran's death, a basis 
upon which to establish service connection for the cause of 
the veteran's death due to this wound has not been presented.  
Moreover, with the absence of any competent medical evidence 
reflecting that malaria, old left leg post-phlebitis 
syndrome, histoplasmosis, or left nasal bone fracture, were 
considered by those treating the veteran during his life time 
as contributing to his death, there is no basis for 
establishing service connection for the cause of the 
veteran's death as due to these disabilities.  

Since no basis has been presented to establish service 
connection for central nervous system lymphoma, and as 
explained above, the evidence does not support the conclusion 
that any disability for which service connection was in 
effect at the time of the veteran's death, caused or 
contributed substantially and materially to cause the 
veteran's death, the appeal must be denied. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

